                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      (at Lexington)

  BREYANNA MCMILLIAN,                              )
                                                   )
              Plaintiff,                           )       Civil Action No. 5: 18-189-DCR
                                                   )
  V.                                               )
                                                   )
  GMRI, INC.,                                      )                JUDGMENT
                                                   )
              Defendant.                           )
                                                   )

                                       ***   ***   ***   ***

         In accordance with Rule 58 of the Federal Rules of Civil Procedure, and pursuant to

the Memorandum Opinion and Order entered this date, it is hereby

         ORDERED and ADJUDGED as follows:

         1.       Judgment is granted in favor of Defendant GMRI, Inc. with respect to all claims

asserted in this action.

         2.       This action is DISMISSED and STRICKEN from the Court’s docket.

         3.       This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         Dated: April 22, 2019.




                                                -1-
